Case 1:21-cr-00051-DLH Document 65 Filed 04/07/21 Page 1 of1

REQUEST FOR WARRANT ON FILING OF A SUPERSEDING

INDICTMENT S ( 7
. L Y ”
TO: Clerk, United States District Court | soll Oo
District of North Dakota

The Grand Jury returned a Superseding Indictment on April 7, 2021, against
TAYLOR J. MYRICK, charging the following:

21 USC 846 - Conspiracy to Distribute and Possess with Intent to Distribute
Controlled Substances

 

It is requested that you prepare and deliver to the United States Marshal for
the District of North Dakota a warrant directed to the above-named defendant.

XI The United States will not be in a position to recommend conditions
of release until it has reviewed the bond study to be performed by Pretrial Services.

L] The United States recommends that:

L] Bail be set at $

 

L] Defendant be detained without bail.

COMMENTS:

Dated: Ay, 7 202

Ll 8 Dal ASA

NICHOLAS W. CHAS#
Acting United States Attorney
